


Exhibit 10.58

AGREEMENT AND GENERAL RELEASE

        MedImmune, Inc. and Gregory S. Patrick, his heirs, executors,
administrators, successors, and assigns (collectively referred to throughout
this Agreement as "Employee"), agree that:

        1.    Last Day of Employment.    Employee's last day of employment with
Employer is January 16, 2004.

        2.    Consideration.    In consideration for signing this Agreement and
General Release and compliance with the promises made herein, Employer agrees:

        a.     to pay Employee severance payments in the form of semi-monthly
payment of the Employee's base salary (as in effect immediately prior to his
last day of employment with Employer) and of the Pro-Rata Bonus Amount for a
period of 12 months following the Employee's last day of employment with
Employer. Said payments shall commence on the next regularly scheduled payday
after January 16, 2004 and after Employer receives a signed original of the
letter attached hereto as Exhibit A. For the purposes of this Agreement,
"Pro-Rata Bonus Amount" shall mean one-twenty-fourth (1/24th) of the average of
the three most recent annual cash bonuses paid to the Employee prior to the date
of his termination, including the payment in paragraph "2", section "b" below.
Each semi-monthly payment will total an amount of $19,513.92, less lawful
deductions.

        b.     to pay Employee a one-time payment in the amount of $100,000.00,
less lawful deductions, for his final annual cash bonus.

        c.     to provide senior executive outplacement services to Employee for
a period not to extend beyond twelve (12) months from the last day of employment
with Employer.

        d.     to pay Employee any remaining accrued vacation, as required by
law and MedImmune policy. The amount paid to Employee following Employee's last
day of employment shall be reduced by any vacation taken between the date of
this agreement and Employee's last day of employment.

        e.     to allow Employee to retain his 401(k) account in accordance with
plan terms and IRS guidelines.

        f.      if Employee elects to continue medical and/or dental coverage
under the MedImmune Plan in accordance with the continuation requirements of
COBRA, the Employer shall pay for the cost of said coverage beginning on the
last day of employment and ending on January 31, 2005. Thereafter, Employee
shall be entitled to elect to continue such COBRA coverage for the remainder of
the COBRA period, at his own expense. If the COBRA participant elects to
participate in a plan other than the MedImmune Plan at any point during the
coverage period, participant must notify MedImmune immediately.

        3.    No Consideration Absent Execution of this Agreement.    Employee
understands and agrees that he would not receive the monies and/or benefits
specified in paragraph "2" above, except for his execution of this Agreement and
General Release and the fulfillment of the promises contained herein.

        4.    General Release of Claims.    Employee knowingly and voluntarily
releases and forever discharges Employer, its parent corporation, affiliates,
subsidiaries, divisions, successors and assigns and the current and former
employees, officers, directors and agents thereof (collectively referred to
throughout the remainder of this Agreement as "Employer"), of and from any and
all claims, known and unknown,

1

--------------------------------------------------------------------------------


Employee has or may have against Employer as of the date of execution of this
Agreement and General Release, including, but not limited to, any alleged
violation of:

•Title VII of the Civil Rights Act of 1964, as amended;

•The Civil Rights Act of 1991;

•Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

•The Employee Retirement Income Security Act of 1974, as amended ("ERISA");

•The Immigration Reform and Control Act, as amended;

•The Americans with Disabilities Act of 1990, as amended;

•The Age Discrimination in Employment Act of 1967, as amended;

•The Workers Adjustment and Retraining Notification Act, as amended;

•The Occupational Safety and Health Act, as amended;

•Maryland Human Relations Commission Act (MHRCA)—Md. Code Art. 49B §1 et seq.;

•Maryland Statutory Provision Regarding Retaliation/Discrimination for Filing a
Workers' Compensation Claim—Md. Labor & Employment Code § 9-1105;

•Maryland Equal Pay Law—Md. Labor & Employment Code § 3-301 et seq.;

•Maryland Adoption Leave Law—Md. Labor & Employment Code §§ 3-801 and 3-802;

•Maryland Medical Information Bias Law—Md. Labor & Employment Code § 5-604;

•Maryland Military Leave Law—Md. Public Safety Code sec. 13-705;

•Maryland law protecting witnesses, jurors and victims who attend court
proceedings, Md. Courts and Judicial Proceedings Code §§8-105, 9-205;

•Maryland Day of Rest Law—Md. Labor & Employment Code § 3-704;

•Maryland Wage Payment and Work Hour Laws—Md. Labor & Employment Code §§ 3-401
et seq. and 3-501 et seq.;

•Maryland Occupational Safety & Health Act, as amended—Md. Labor & Employment
Code § 5-101 et seq.;

•Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

•Any public policy, contract, tort, or common law; or

•Any allegation for costs, fees, or other expenses including attorneys' fees
incurred in these matters.

        5.    Affirmations.    

        Employee affirms that he has not filed, caused to be filed, or presently
is a party to any claim, complaint, or action against Employer in any forum or
form.

        Employee further affirms that he has been paid and/or has received all
leave (paid or unpaid), compensation, wages, bonuses, commissions, and/or
benefits to which he may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses, commissions and/or benefits are due to him, except
(1) any already vested benefit under ERISA, and (2) as provided in this
Agreement and General Release.

2

--------------------------------------------------------------------------------


        Employee furthermore affirms that he has no known workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the Family and Medical Leave Act.

        Employee acknowledges that because of circumstances unique to him
including, but not limited to, irreconcilable differences with Employer, he is
not qualified to hold any position with Employer now or in the future and,
therefore, shall not apply in the future for employment with Employer.

        Employee affirms that he has returned any and all of Employer's property
in his possession or control.

        6.    Confidentiality.    Employee agrees not to disclose any
information regarding the existence or substance of thus Agreement and General
Release, except to his spouse, tax advisor, and an attorney with whom Employee
chooses to consult regarding his consideration of this Agreement and General
Release. Employee also affirms he has not divulged any proprietary or
confidential information of Employer and will not divulge such information at
anytime hereafter.

        7.    Indemnification.        MedImmune, Inc. agrees to indemnify
employee against all liabilities and expenses, including reasonable attorneys'
fees, actually or necessarily incurred by or imposed upon him in connection with
any proceeding in which he may be made a party, or in which he may become
involved, by reason of his being or having been a director, officer or employee
of the corporation, or any settlement thereof, whether or not he is a director,
officer or employee at the time such expenses and liabilities accrue, except in
such cases wherein the director, officer or employee is adjudged guilty of
will-ful misfeasance or malfeasance or negligence in the performance of his
duties."

        8.    Governing Law and Interpretation.    This Agreement and General
Release shall be governed and conformed in accordance with the laws of the state
in which Employee was employed at the time of his last day of employment without
regard to its conflict of laws provision. In the event the Employee breaches any
provision of this Agreement and General Release, Employee and Employer affirm
that either may institute an action to specifically enforce any term or terms of
this Agreement and General Release. Should any provision of this Agreement and
General Release be declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, excluding the general
release language, such provision shall immediately become null and void, leaving
the remainder of this Agreement and General Release in full force and effect.

        9.    Nonadmission of Wrongdoing.    The parties agree that neither this
Agreement and General Release nor the furnishing of the consideration for this
Release shall be deemed or construed at anytime for any purpose as an admission
by either party of any liability or unlawful conduct of any kind.

        10.    Amendment.    This Agreement and General Release may not be
modified, altered or changed except upon express written consent of both parties
wherein specific reference is made to this Agreement and General Release.

        11.    Revocation.    Employee may revoke this Agreement and General
Release for a period of seven (7) calendar days following the day he executes
this Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Pamela J. Lupien and state, "I hereby revoke my
acceptance of our Agreement and General Release." The revocation must be
personally delivered to Pamela J. Lupien or her designee, or mailed to Pamela J.
Lupien and postmarked within seven (7) calendar days of execution of this
Agreement and General Release. This Agreement and General Release shall not
become effective or enforceable until the revocation period has expired. If the
last day of the revocation period is a Saturday, Sunday, or legal holiday in the
state in which Employee was employed at the time of his last day of employment,
then the revocation period shall not expire until the next following day which
is not a Saturday, Sunday, or legal holiday.

3

--------------------------------------------------------------------------------


        12.    Entire Agreement.    This Agreement and General Release sets
forth the entire agreement between the parties hereto, and fully supersedes any
prior agreements or understandings between the parties, except the Employee
Proprietary Information and Invention Agreement. Employee acknowledges that he
has not relied on any representations, promises, or agreements of any kind made
to him in connection with his decision to accept this Agreement and General
Release, except for those set forth in this Agreement and General Release.

        EMPLOYEE HAS BEEN ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR
DAYS TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND
GENERAL RELEASE.

        EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO
THIS AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

        HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL
THE PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH "2" ABOVE,
EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
HE HAS OR MIGHT HAVE AGAINST EMPLOYER.

        IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily
executed this Agreement and General Release as of the date set forth below:


/s/ GREGORY S. PATRICK

--------------------------------------------------------------------------------

Gregory S. Patrick
 
 
Date:
 
December 31, 2003
 
 
MedImmune, Inc.
 
 
By:
 
/s/ PAMELA J. LUPIEN

--------------------------------------------------------------------------------

Pamela J. Lupien
 
 
Date:
 
December 31, 2003
 
 
By:
 
/s/ DAVID M. MOTT

--------------------------------------------------------------------------------

David M. Mott
 
 
Date:
 
January 5, 2004
 
 

4

--------------------------------------------------------------------------------
